              Case 2:20-cv-00742-RSM Document 27 Filed 01/04/21 Page 1 of 1




 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7
     SCOTT FRANCIS ICEBERG,                                 NO. 2:20-cv-00742-RSM
 8
                               Plaintiff,
 9                                                          ORDER OF DISMISSAL
                       v.
10
     OFFICE OF ADMINISTRATIVE
11   HEARINGS, JOHNETTE SULLIVAN, in
     her official capacity,
12
                               Defendants.
13

14          BE IT REMEMBERED on this day there was presented to the Court a Stipulation of
15   Voluntary Dismissal with Prejudice filed by Plaintiff SCOTT FRANCIS ICEBERG, pro se
16   (“Plaintiff”), and Defendants OFFICE OF ADMINISTRATIVE HEARINGS and JOHNETTE
17   SULLIVAN, in her official capacity (“Defendants”) in the above referenced action, and after
18   consideration of the same, the Court enters the following orders:
19          IT IS ORDERED that Plaintiff’s motion for service by U.S. Marshal (Dkt. #25) is DENIED
20   as MOOT and the Stipulation of Voluntary Dismissal with Prejudice (Dkt. #26) is GRANTED in
21   all respects and Plaintiff’s claims against Defendants in this action are hereby DISMISSED with
22   prejudice.
23          DATED this 4th day of January, 2021.
24

25

26
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
27


     ORDER – Page 1
